
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 271
        [EPA-R08-RCRA-2012-0396; FRL-9753-5]
        Colorado: Final Authorization of State Hazardous Waste Management Program Revisions
        
          AGENCY:
          Environmental Protection Agency.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The state of Colorado has applied to the EPA for final authorization of changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). The EPA proposes to grant final authorization to the hazardous waste program changes submitted by the state of Colorado. In the “Rules and Regulations” section of this Federal Register, the EPA is authorizing the changes in a final rule. The EPA did not propose the rule prior to issuing the final rule because the Agency believes this action is not controversial and does not expect comments that oppose it. We have explained the reasons for this authorization in the preamble to the final rule. Unless we receive written comments that oppose this authorization during the comment period, the final rule will become effective on the date it establishes, and the EPA will not take further action on this proposal. If the Agency receives comments that oppose this action, the EPA will publish a document in the Federal Register withdrawing this rule before it takes effect. The EPA will then address public comments in a later, final rule, based on this proposal. Any parties interested in commenting on this action must do so at this time. The EPA may not provide further opportunity for comment.
        
        
          DATES:
          Comments must be received on or before December 21, 2012.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R08-RCRA-2012-0396, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          • Email:
            lin.moye@epa.gov.
          • Fax: (303) 312-6341.
          • Mail: Send written comments to Moye Lin, Resource Conservation and Recovery Program, EPA Region 8, Mailcode 8P-R 1595 Wynkoop Street, Denver, Colorado 80202-1129, phone number: (303) 312-6667.
          • Hand Delivery or Courier: Deliver your comments to Moye Lin, Resource Conservation and Recovery Program, EPA Region 8, Mailcode 8P-R, 1595 Wynkoop Street, Denver, Colorado 80202-1129. Deliveries are accepted only during the Regional Office's normal hours of operation, 9:00 a.m. to 3:00 p.m. Special arrangements should be made for deliveries of boxed information. The public is welcome to view Docket ID No. EPA-R08-RCRA-2012-0396 at the Region 8 EPA Library, 1595 Wynkoop Street, Denver, Colorado 80202-1129 during the Library's normal hours of operation, Monday through Thursday, 8:00 a.m. to 4:00 p.m., excluding federal holidays.
          
            Instructions: Direct your comments to Docket ID No. EPA-R08-RCRA-2012-0396. The EPA's policy is that all comments received will be included in the public docket without change, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information, the disclosure of which is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov, or email. The federal web site http://www.regulations.gov is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you email your comment directly to the EPA rather than going through http://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties, and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters or any form of encryption, and be free of any defects or viruses. For additional information about the EPA's public docket, visit the EPA Docket Center homepage at http://www.epa.gov/epahome/dockets.htm.
          
          
            Docket: All documents in the docket are listed in the http://www.regulations.gov index. Although listed in the index, some information may not be publicly available, e.g., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only in hard copy. Publicly available docket materials are available either electronically through http://www.regulations.gov or in hard copy from 8:00 a.m. to 4:00 p.m., Monday through Thursday at the EPA Region 8 Library at the address listed above, or the Colorado Department of Public Health and Environment, 4300 Cherry Creek Drive South, Denver, Colorado 80222-1530, contact: Randy Perila, phone number (303) 692-3364.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Moye Lin, (303) 312-6667, Lin.Moye@epa.gov or Randy Perila, (303) 692-3364, randy.perila@state.co.us.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Dated: September 21, 2012.
          James B. Martin,
          Regional Administrator, Region 8.
        
      
      [FR Doc. 2012-28337 Filed 11-20-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  